Citation Nr: 1212317	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for dependency and indemnification benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He was the recipient of the Combat Action Ribbon.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran died in January 2007; the death certificate cites cardiac arrhythmia due to lethal cocaine ingestion as the immediate causes of death.

2. At the time of death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, effective March 27, 1997.

3. Resolving all reasonable doubt in the appellant's favor, the Veteran's substance abuse disorder was a result of his service-connected PTSD.

4. Resolving all reasonable doubt in the appellant's favor, the Veteran's accidental cocaine overdose was a result of his service-connected PTSD and substance abuse disorder and not willful misconduct.

5. Resolving all reasonable doubt in the appellant's favor, the cause of the Veteran's death is a result of service-connected disability.




CONCLUSIONS OF LAW

1.  The Veteran's death was caused by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.312 (2011).

2. The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for cause of the Veteran's death is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  

With respect to the claim for benefits under 38 U.S.C.A. § 1318, the Board notes that the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

II. Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

As reported on the Veteran's death certificate, he died in January 2007; the immediate causes of death were cardiac arrhythmia due to cocaine ingestion (lethal).  The Veteran died in police custody, having been arrested for possession of a controlled substance.  The police report, including statements by the person who was arrested with the Veteran, indicates that he purposefully ingested the cocaine, presumably to hide it from detection by the police.  According to the individual that was arrested with the Veteran, the Veteran had "smoked a lot of crack" prior to his arrest.  The forensic pathologist who performed the autopsy determined that the manner of death was accidental in that the Veteran did not intend to cause his death when he ingested the lethal amount of cocaine.

The appellant argues that the Veteran's ingestion of cocaine prior to arrest by the police was irrational behavior induced by his service-connected PTSD.  Therefore, she asserts that service connection for the cause of the Veteran's death is warranted.  The appellant does not contend that the Veteran was attempting suicide when he ingested the cocaine. 

At his death, the Veteran was service-connected for PTSD, evaluated as 100 percent disabling, effective March 27, 1997.  

Additionally, in a March 2006 rating decision, the Veteran was determined by VA to be incompetent to handle disbursement of funds.  At the November 2005 VA competency examination, the Veteran presented with his spouse whom he had known at that time for 14 years.  He indicated that he had no social relationships and few leisure activities, spending most of his time trying to manage his symptoms.  He and his spouse also reported several attempts to commit suicide, including pills, a knife, and "copicide."  The examiner identified a long history of polysubstance abuse, which included outpatient and inpatient treatment for PTSD and substance abuse.  The examiner stated that the Veteran's symptoms were overall daily and severe with emotional numbing and anger occurring several times per week.  The Veteran exhibited suspiciousness of the examiner, poor personal hygiene, constricted affect, anxious mood, attention disturbance, impaired judgment, frequent panic attacks, and mild to severe memory impairment.  He was oriented to person and place, but not time.  The GAF score assigned was 35.  

The examiner noted that the symptoms prevented the Veteran from engaging in recreational activities, household chores, shopping, and exercise.  Also, the examiner found that he struggled significantly with modulating emotions.  Significantly, the substance abuse was described as being "strongly correlated" with the PTSD symptoms in that it served as a poor coping strategy.  Further, the examiner reported a poor prognosis with extreme isolation and paranoia regarding services sought within VA.  The effects on social and occupational functioning were severe except in terms of relationships which were moderately affected.

In conjunction with the claim on appeal, a September 2007 VA opinion was obtained that also related the Veteran's substance abuse to his service-connected PTSD, stating that the substance abuse was at least as likely as not caused by the PTSD.  

In light of the above opinions, the Board resolves any benefit of the doubt in the appellant's favor, and determines that the Veteran's substance abuse was a result of his service-connected PTSD.  

Moreover, the Board concludes that the Veteran's accidental overdose was at least as likely as not a result of his service-connected PTSD and substance abuse symptoms.  While the evidence shows that the Veteran death was related to drug use, it does not appear that any health care provider has attempted to distinguish or separate the Veteran's drug use prior to his arrest from the ingestion of drugs at the time of his arrest.  

The Board notes that the Veteran's ingestion of the large amount of cocaine may not have been representative of his typical substance abuse behavior, particularly if the purpose was to prevent detection of the cocaine by the police.  Nevertheless, but for his substance abuse which has been attributed to his service-connected PTSD, the Board finds it highly unlikely that he would have been in possession of the cocaine.  Furthermore, there is no evidence to show that the Veteran was or was not under the influence of drugs prior to and at the time of his drug ingestion.  

There is no competent evidence of the Veteran's mental or emotion state at the time of his death.  However, the Board finds it highly significant that VA had found him incompetency for VA compensation purposes prior to his death.  The November 2005 VA examination report shows that the Veteran had impaired judgment, panic attacks, suspiciousness, and lack of emotional moderation, which led the examiner to declare him incompetent.  These facts lend credence to the appellant's arguments that the Veteran lacked the rational thought processes to weigh the benefits and risks of swallowing such a large amount of cocaine.  

While the police report reflects that the Veteran had swallowed the cocaine with intent, it does not reveal the Veteran's thought processes at the time of his arrest.  Further, there is no psychiatric treatment evidence that contradicts the November 2005 VA examiner's assessment.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board determines that it is at least as likely as not the cause of the Veteran's death was causally related to his service-connected PTSD and substance abuse disabilities.  Therefore, the appellant's claim for service connection for the cause of the Veteran's death is granted.

III. Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

The second issue involves entitlement to DIC benefits under 38 U.S.C.A. § 1318. DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318 .  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected. See 38 C.F.R. § 3.22(a). In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is warranted; the appeal is granted to this extent.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


